Title: From George Washington to a Board of General Officers, 9 April 1779
From: Washington, George
To: Board of General Officers



Gentn
Head Qrs [Middlebrook] April the 9th 1779.

You will receive herewith all the papers that I am possessed of, which respect the Officers of the Maryland line—whose arrangement is to be the subject of your consideration, agreable to yesterday’s Orders.
The papers
No. 70 & 71 contain the proceedings of a Board of Officers at White plains—and will give the present One a general view at once of the nature of the business—and of the arrangement which they then thought themselves obliged to make.
No. 1 & 2 & No. 4 are the Resolutions of the Convention and the report of their Commissioners, alluded to in No. 70.
No. 5 & 13 are Rosters of Rank and a Resolution upon the Subject by the Assembly & Convention.
No. 6 is A memorial on the 4th of April 1777 by Sundry Officers to the Assembly—upon the subject of their arrangement.
No. 7 is a Letter and Resolution from the Assembly authorising me to settle the rank of their Officers.
No. 8 is a Letter to the Assembly of Maryland after the report of the Board at the White plains (No. 70 & 71) suggesting doubts—as to the extent of the powers conferred by the proceedings No. 7.
No. 9 A Letter and proceedings of the Assembly in answer to No. 8.
No. 10 An arrangement of the Maryland line lately given in—with notes of the disputed cases—and a state of the parties claims.
No. 11 A Letter and Resolution of the Assembly on the 24 & 26 Ulto—repealing or enlarging their Resolution of the 21st of Decr last No. 9.
No. 12 Resolves of Congress respecting rank and appointments.
No. 14 Sundry Copies of Old arrangements, which may possibly be of service in some instances—though they seem to be imperfect and confused.
The order in which I have placed the papers, appears to me to be that in which they most properly succeed each other—and may in some measure facilitate the business in its progress. The Board, I am convinced, will investigate the several claims of the parties with all the attention they can, and I am to request that they will state their sentiments and opinions respecting them in the most explicit manner, and such general arrangement as they shall think should take place; assigning to each Officer his rank and station in their line—and the dates that their Commissions should bear, all which they will be pleased to report.
The Officers who are prisoners and who have been continued in service by the State, will have the Board’s consideration—and will be fixed in their proper places. If the Board apprehend it necessary to call for the information of any Officers in the line of the state to facilitate and promote their inquiries, they will be pleased to do it. I have the Honor to be with great respect & esteem Gentlemen Yr Most Obed. sert
Go: Washington
